PER CURIAM.
Anthony J. Wilson petitions this court for a writ of certiorari to review the circuit court’s denial of his habeas corpus petition in which he contested the revocation of his conditional release by the Florida Parole Commission (“Commission”). We grant the petition.
The circuit court, sitting in its appellate capacity, is required to review the record considered by the Commission prior to entering its final order. Welsch v. State, 823 So.2d 310, 311-12 (Fla. 2d DCA 2002). In this case, however, the Commission failed to provide the complete record to the circuit court for its review, as it is required to do. Id.; see also Williams v. Fla. Parole Comm’n, 625 So.2d 926, 940 (Fla. 1st DCA 1993). As a result, the circuit court relied solely on the Commission’s revocation order in denying Wilson’s habeas petition. In denying the petition without full and accurate information, the circuit court violated Wilson’s procedural due process rights, and thus departed from the essential requirements of law.
Accordingly, we grant the petition for writ of certiorari and quash the order. On remand, the circuit court’s consideration of Wilson’s petition for habeas corpus relief will require the Commission’s response, which should contain all records contained in Wilson’s file and considered by the Commission when it revoked Wilson’s conditional release.
Petition granted, order quashed, and cause remanded with directions.
CASANUEVA and STRINGER, JJ„ and DANAHY, PAUL W., Senior Judge, Concur.